Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND SIXTH AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT AND SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT (this “Amendment”) is made and entered into
April 28, 2017 , to be effective as of March 31, 2017 (the “Effective Date”), by
and among FLOTEK INDUSTRIES, INC., a corporation organized under the laws of the
State of Delaware (“Holdings”), FLOTEK CHEMISTRY, LLC, a limited liability
company organized under the laws of the State of Oklahoma (“Flotek Chemistry”),
CESI MANUFACTURING, LLC, a limited liability company organized under the laws of
the State of Oklahoma (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a
corporation organized under the laws of the State of Texas (“MTI”), TELEDRIFT
COMPANY, a corporation organized under the laws of the State of Delaware
(“Teledrift”), TURBECO, INC., a corporation organized under the laws of the
State of Texas (“Turbeco”), USA PETROVALVE, INC., a corporation organized under
the laws of the State of Texas (“USA Petrovalve”), FLORIDA CHEMICAL COMPANY,
INC., a corporation organized under the laws of the State of Delaware (“Florida
Chemical”), SITELARK LLC, a limited liability company organized under the laws
of the State of Texas (“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited
liability company organized under the laws of the State of Texas (“Ecuador
Management”), FLOTEK ECUADOR INVESTMENTS LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Investments”), FLOTEK
EXPORT, INC., a corporation organized under the laws of the State of Texas
(“Export”), ECLIPSE IOR SERVICES, LLC, a limited liability company organized
under the laws of the State of Texas (“EOGA”), FRACMAX ANALYTICS, LLC, a limited
liability company organized under the laws of the State of Texas (“Fracmax”), FC
PRO, LLC, a limited liability company organized under the laws of the State of
Delaware (“FC PRO”), FLOTEK HYDRALIFT, INC., a corporation organized under the
laws of the State of Texas (“Hydralift”; and together with Holdings, Flotek
Chemistry, CESI Manufacturing, MTI, Teledrift, Turbeco, USA Petrovalve, Florida
Chemical, Sitelark, Ecuador Management, Ecuador Investments, Export, EOGA,
Fracmax and FC PRO, collectively, the “Borrowers” and each individually, a
“Borrower”), the financial institutions which are now or which hereafter become
a party thereto (collectively, the “Lenders” and each individually a “Lender”),
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender and as agent for Lenders
(in such capacity, “Agent”).

PRELIMINARY STATEMENTS

Borrowers, Lenders and Agent are parties to that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated May 10, 2013, as
amended by that certain First Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of December 31, 2013, that
certain Second Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of December 5, 2014, that certain Third Amendment
to Amended and Restated Revolving Credit, Term Loan and Security

 

1



--------------------------------------------------------------------------------

Agreement, dated as of June 19, 2015, that certain Fourth Amendment to Amended
and Restated Revolving Credit, Term Loan and Security Agreement, dated as of
July 21, 2015, that certain Fifth Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of March 31, 2016 and that
certain Sixth Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of November 2, 2016 (as it may be further amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”); and

B.    Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement; and

C.    Subject to the terms and conditions set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make certain amendments to
the Credit Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01    Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01    Amendment to Section 1.2 – Amended Definitions. Effective as of the
Effective Date, the definitions of “Adjusted EBITDA”, “CapEx Trigger Period” and
“Permitted Business-Line Disposition” set forth in Section 1.2 are hereby
deleted in their entirety and replaced with the following:

“Adjusted EBITDA” shall mean for any period the sum of (a) net income (or loss)
of Holdings and its Subsidiaries on a consolidated basis for such period
(excluding extraordinary gains), plus (b) all interest expense of Holdings and
its Subsidiaries on a consolidated basis for such period, plus (c) all charges
against income of Holdings and its Subsidiaries for such period for federal,
state and local taxes plus (d) depreciation expenses for such period, plus
(e) amortization expenses for such period, plus (f) non-cash income reduction
adjustments derived from or related to stock-based compensation, plus
(g) charges related to the write-down or impairment of foreign Receivables of
the production technologies business line, Inventory and fixed assets for such
period (up to a maximum amount of $44,435,000 for the fiscal year ending
December 31, 2016), and, for the purposes of the calculation of Excess Cash
Flow, all charges related to the

 

2



--------------------------------------------------------------------------------

write-down or impairment of Inventory and fixed assets (without limitation) for
such period, plus (h) up to $2,000,000 severance costs related to any Permitted
Business-Line Disposition and actually incurred or expense within ninety
(90) days of any such Permitted Business-Line Disposition, plus (i) transaction
costs and expenses related to the negotiation and execution of the Sixth
Amendment and actually incurred or expensed within ninety (90) days of the Sixth
Amendment Effective Date, plus (j) the loss from discontinued operations of the
drilling technologies and production technologies businesses of the Borrowers.

“CapEx Trigger Period” shall mean (x) for the month-end of April, May and June
2017, the period (i) commencing on the date that Borrowers’ Undrawn Availability
is less than $10,000,000 and (ii) ending on the date that Borrowers’ Undrawn
Availability is greater than $25,000,000 for six consecutive months (measured at
month end for purposes of these clauses (i) and (ii)) and (y) for all months
other than April, May and June 2017, the period (i) commencing on the date that
Borrowers’ Undrawn Availability is less than $15,000,000 and (ii) ending on the
date that Borrowers’ Undrawn Availability is greater than $25,000,000 for six
consecutive months (measured at month end for purposes of these clauses (i) and
(ii)).

“Permitted Business-Line Disposition” shall mean the disposition of either the
drilling technologies and/or production technologies business lines of the
Borrowers so long as: (i) such disposition has been disclosed to Agent in
writing no less than fifteen (15) days prior to such disposition, (ii) such
disposition occurs on an arm’s-length basis, on terms and conditions and for a
sale price acceptable to Agent in its Permitted Discretion and in any event on
terms, conditions and for a sale’s price no less favorable that which would have
been obtainable from a Person other than an Affiliate of any Borrower and
(iii) the net cash proceeds of any such disposition are applied pursuant to
Section 2.20(a); provided however, if the disposition contemplated herein is not
completed within ninety (90) days of the Seventh Amendment Effective Date,
Borrowers shall grant to Agent a Lien in the following real property, pursuant
to a Mortgage acceptable to Agent in its Permitted Discretion: (i) 3502 SW Loop,
Carthage, Texas 75633; (ii) 1377 East 1500 South - BLDG #1, Vernal, Utah 84078;
(iii) 1299 East 1500 South - BLDG #2, Vernal, Utah 84078; (iv) 1357 East 1500
South - BLDG #2, Vernal, Utah 84078 (v) 105 Pasture Dr., Evanston, Wyoming
82038; (vi) 103 & 107 Pasture Dr., Evanston, WY 82038 (vii) 101 Pasture Dr.,
Evanston, Wyoming 82038; (viii) 11316 County Rd 128 W, Midland, Texas 79711;
(ix) 11317 County Rd 128 W, Midland, Texas 79711; (x) 1435 Derrick St.,
Robstown, Texas 78380; (xi) 1540 Business Circle, Gillette, Wyoming 82716-1402.

2.02    Amendment to Section 1.2 – New Definitions. Effective as of the
Effective Date, the following new definitions of “Seventh Amendment” and
“Seventh Amendment Effective Date” shall be added to Section 1.2 in the proper
alphabetic order:

“Seventh Amendment” shall mean that certain Seventh Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of the
Seventh Amendment Effective Date, by and among, Borrowers, Agent and Lender.

 

3



--------------------------------------------------------------------------------

“Seventh Amendment Effective Date” shall mean March 31, 2017.

2.03    Amendment to Section 7.1. Effective as of the Effective Date, Section
7.1(b) is hereby deleted in its entirety and replaced with the following:

(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the Ordinary Course of Business
and (b) the disposition or transfer of obsolete and worn-out equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $1,000,000 and only to the extent that (x) the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Agent’s first priority security interest or (y) the proceeds of
which are remitted to Agent to be applied pursuant to Section 2.20, (ii)
transfers among Guarantors and any transfer from a Guarantor to a Borrower,
(iii) transfers among Borrowers, (iv) the sale of all assets of or all Equity
Interests in the Inactive Subsidiaries, (v) any other sales or dispositions
expressly permitted by this Agreement, and (vi) Permitted Business-Line
Disposition.

2.04    Amendment to Section 7.6. Effective as of the Effective Date,
Section 7.6 is hereby amended and restated in its entirety to read as follows:

7.6.    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year (x) for April, May and
June 2017, in an aggregate amount in excess of (i) $20,000,000, so long as
Undrawn Availability is equal to or greater than $10,000,000 for each month
during such fiscal year, measured at the end of each month, or (ii) $15,000,000,
in the event that Undrawn Availability is less than $10,000,000, measured at the
end of each month and (y) for all months other than April, May and June 2017, in
an aggregate amount in excess of (i) $20,000,000, so long as Undrawn
Availability is equal to or greater than $15,000,000 for each month during such
fiscal year, measured at the end of each month, or (ii) $15,000,000, in the
event that Undrawn Availability is less than $15,000,000, measured at the end of
each month. For purposes of this Section 7.6, the amount of “lost in hole”
revenue of Borrowers shall be subtracted from the amounts deemed or paid for
Capital Expenditures.

2.05    Amendment to Section 9.16. Effective as of the Effective Date,
Section 9.16 is hereby deleted in its entirety and replaced with the following:

“9.16.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement, including the
actions described in the definition of Permitted Business-Line Disposition.”

 

4



--------------------------------------------------------------------------------

2.06    Amendment to Sixth Amendment. Effective as of the Effective Date,
Section 3.02(b) of the Sixth Amendment is hereby deleted in its entirety and
replaced with the following:

“(b) within thirty (30) days of the date hereof, or additional period as Agent
may permit it is sole discretion, the following entities shall expressly join
the Credit Agreement as borrowers and become jointly and severally liable for
the obligations of Borrowers thereunder, under the Notes, and under any other
agreement between any Borrower, Agent and/or Lenders: (i) Flotek Technologies
ULC; (ii) International Polymerics, LLC; and (iii) IPI Logistics, Inc.”

ARTICLE III

CONDITIONS PRECEDENT

3.01    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agent:

(a)    Agent shall have received the following documents or items, each in form
and substance satisfactory to Agent and its legal counsel:

(i)    this Amendment duly executed by each Borrower;

(ii)    [reserved];

(iv)    all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby; and

(v)    all other fees, costs and expenses owed to or incurred by Agent and
Lenders arising in connection with the Credit Agreement, the Other Documents, or
this Amendment.

(b)    The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c)    No Default or Event of Default shall have occurred and be continuing.

3.02    No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and Agent or any Lender, and
the failure of Agent or any Lender at any time or times hereafter to require
strict performance by any Borrower of any provision thereof shall not waive,
affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent and each Lender hereby reserve all rights granted under the
Credit Agreement, the Other Documents, this Amendment and any other contract or
instrument between any Borrower, Lenders and Agent.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER

AGREEMENTS

4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower hereby agrees that all liens and
security interest securing payment of the Obligations under the Credit Agreement
are hereby collectively renewed, ratified and brought forward as security for
the payment and performance of the Obligations. Each Borrower and Agent agree
that the Credit Agreement and the Other Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

4.02    Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

5.02    Reference to Credit Agreement. Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

 

6



--------------------------------------------------------------------------------

5.03    Expenses of Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by Agent in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
Other Documents, including, without, limitation, the costs and fees of Agent’s
legal counsel.

5.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

5.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

5.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

5.07    Effect of Waiver. No consent or waiver, express or implied, by Lenders
or Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

5.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

5.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND AGENT.

 

7



--------------------------------------------------------------------------------

5.11    Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND AGENT. EACH
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDERS AND AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND AGENT TO SUCH BORROWER UNDER
THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

5.12    Guarantors Consent, Ratification and Release. Each of the undersigned
Guarantors hereby consents to the terms of this Amendment, confirms and ratifies
the terms of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”)
executed by each of the undersigned in favor of Agent and the other Lenders.
Each of the undersigned Guarantors acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that such undersigned has
no defense, counterclaim, set-off or any other claim to diminish such
undersigned’s liability under such documents, that such undersigned’s consent is
not required to the effectiveness of the within and foregoing Amendment, and
that no consent by any such undersigned is required for the effectiveness of any
future amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR

 

8



--------------------------------------------------------------------------------

HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY
AGREEMENT, AS AMENDED BY THIS AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

    BORROWERS:       FLOTEK INDUSTRIES, INC., a Delaware corporation       By:  

/s/ John Chisholm

      Name:   John Chisholm       Title:   CEO and President       FLOTEK
CHEMISTRY, LLC an Oklahoma limited liability company       By:  

/s/ John Chisholm

      Name:   John Chisholm       Title:   CEO       CESI MANUFACTURING, LLC, an
Oklahoma limited liability company       By:  

/s/ John Chisholm

      Name:   John Chisholm       Title:   CEO       MATERIAL TRANSLOGISTICS,
INC., a Texas corporation       By:  

/s/ John Chisholm

      Name:   John Chisholm       Title:   CEO and President       TELEDRIFT
COMPANY, a Delaware corporation       By:  

/s/ John Chisholm

      Name:   John Chisholm       Title:   CEO and President



--------------------------------------------------------------------------------

  TURBECO, INC., a Texas corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   USA PETROVALVE, INC., a
Texas corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FLORIDA CHEMICAL COMPANY,
INC., a Delaware corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   SITELARK LLC, a Texas
limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO   FLOTEK ECUADOR MANAGEMENT LLC, a Texas
limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FLOTEK ECUADOR
INVESTMENTS LLC, a Texas limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President



--------------------------------------------------------------------------------

  FLOTEK EXPORT, INC., a Texas corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FLOTEK HYDRALIFT, INC., a
Texas corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FRACMAX ANALYTICS, LLC, a
Texas limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FC PRO, LLC, a Delaware
limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO   ECLIPSE IOR SERVICES, LLC, a Texas
limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO



--------------------------------------------------------------------------------

GUARANTORS:

  FLOTEK PAYMASTER, INC.   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President

  FLOTEK INTERNATIONAL, INC.   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President



--------------------------------------------------------------------------------

  AGENT:   PNC BANK, NATIONAL ASSOCIATION   By:  

/s/ Anita Puligandla

  Name:   Anita Puligandla   Title:   Vice President   PNC Bank, National
Association   2100 Ross Avenue, Suite 1850   Dallas, Texas 75201  
Attention:        Relationship Manager (Flotek)   Telephone:      (214) 871-1256
  Facsimile:       (214) 871-2015   Revolving Commitment Percentage: 100%  
Revolving Commitment Amount $55,000,000   Term Loan Commitment Percentage: 100%
  Term Loan Commitment Amount $10,000,000